Citation Nr: 1708934	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  14-42 872
						 )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus. 

2.  Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury (TBI).

3.  Service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a personality disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD or personality disorder, to include major depressive disorder, alcohol dependence/addiction with substance abuse mood disorders, and psychosis not otherwise specified.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1981 to July 1984, from February 1997 to November 1997, and from January 1998 to November 2000 as well as periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  

The Veteran had additional service but VA has determined that the period of service from October 2000 to June 2007, is dishonorable for VA purposes and is a bar to VA benefits under 38 C.F.R. § 3.12(d) for disabilities originating from this period.  See May 2010 administrative decision.  VA's determination regarding the character of discharge is not presently at issue. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Atlanta, Georgia.

With respect to the characterization of the Veteran's psychiatric claims, the Veteran initially claimed service connection for PTSD, personality disorder, manic depressive disorder, and schizoaffective disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the October 2014 statement of the case listed separately appeals for PTSD, personality disorder, alcohol dependence, and other psychiatric disorders.  For the reasons explained below, the Board is able to adjudicate the claims for service connection for PTSD and personality disorder at this time.  For these reasons, the Board has recharacterized the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

Since the most recent statement of the case, issued in October 2014, the agency of original jurisdiction (AOJ) associated a number of VA treatment records as well as Social Security Administration (SSA) records, and a June 2015 VA examination report for which AOJ review has not been waived.  These records are pertinent to the claims for service connection for an acquired psychiatric disorder other than PTSD and personality disorder, as well as the claims for service connection for migraine headaches, an increased initial rating for the Veteran's TBI, and entitlement to a TDIU.  As such, these issues are being remanded below for review by the AOJ, in accordance with 38 C.F.R. § 20.1304 (2016).  

The aforementioned records are not pertinent to the claims for a higher initial rating for bilateral pes planus or service connection for a personality disorder.  Thus, the Board may proceed to adjudicate these claims without a waiver of review by the AOJ.  Id.

Additionally, the Veteran supplied a private medical opinion as well as other treatment records, in support of his claim for service connection for PTSD, with a waiver of review by the AOJ.  As the evidence is sufficient to grant the claim, the Board may proceed to adjudicate the claim at this time.  Id.

Next, the Board observes that the Veteran initially requested a hearing before a member of the Board in connection with his appeal; however, in a November 2015 written statement, the Veteran withdrew his request for a hearing. 

The Board also acknowledges that in January 2016, the Veteran's attorney filed an administrative appeal with respect to a request for documents that the attorney asserted had not been answered.  A review of the file reveals that the attorney's letter regarding the administrative appeal was sent on or about the same time that VA responded to the attorney's request and provided the requested documents.  The Veteran's attorney has not further pursued the January 2016 administrative appeal.  As the requested documents were provided by VA, the Board finds that the administrative appeal is moot. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, migraine headaches, and entitlement to an increased rating for TBI as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's bilateral pes planus was objectively described as severe and manifested by marked pronation, tenderness on the bilateral plantar surfaces, pain on manipulation and use, and necessitated orthotics including shoe inserts and a brace.

2.  Competent, probative evidence indicates that the Veteran has a valid, current diagnosis of PTSD, and that his PTSD is at least as likely as not related to an injury in service, the occurrence of which has been confirmed by objective evidence.

3.  A personality disorder is not a disease or injury subject to compensation benefits within the meaning of applicable law.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent, and no higher, for bilateral pes planus, are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a Diagnostic Code 5276 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).

3.  Service connection for a personality disorder must be denied as a matter of law.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case will also be addressed below.

I.  Increased rating

In this case, the Veteran claims that he is entitled to a higher initial rating for his bilateral pes planus.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

In the present case, service connection for the Veteran's bilateral pes planus, was granted in an August 2010 rating decision.  The Veteran appealed the initial 10 percent disability rating assigned.  

The Veteran's disability is rated under 38 C.F.R. § 4.71a , Diagnostic Code (DC or Code) 5276, which provides ratings for acquired flatfoot (i.e., pes planus) where moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, DC 5276.

Descriptive words such as "moderate," "severe," and "pronounced" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

After reviewing the entire claims file, the Board resolves doubt and finds that the Veteran's bilateral flat feet more nearly approximated the criteria for a 30 percent rating throughout the period on appeal.  In this regard, the April 2010 VA examiner noted objective evidence of marked pronation and pain on the medial band of the plantar fascia, bilaterally as well as subjective reports of pain on while walking and lack of endurance.  The evidence does not demonstrate that the Veteran has characteristic callosities associated with his pes planus; however, the Board resolves doubt in favor of the Veteran to find that an initial rating of 30 percent is warranted.  In this regard, the Board notes that the Veteran's bilateral pes planus manifests most of the criteria for the 30 percent disability rating, and the April 2010 VA examiner objectively assessed the disability as "severe."  

The Board finds that the April 2010 VA examination report is an adequate report upon which to base a decision as the examiner conducted a thorough examination and interview and addressed the relevant rating criteria.  The Board affords the April 2010 VA examination report a high probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

None of the VA treatment records or the Veteran's own statements indicate that the Veteran's bilateral pes planus disability has worsened since the April 2010 VA examination.  Thus, the Board need not remand for another VA examination prior to adjudicating the claim. 

Given evidence discussed above, the Board finds that the Veteran's bilateral foot symptoms more nearly approximate the criteria for a 30 percent rating under 38 C.F.R. § 4.71a, DC 5276.  However, while the Veteran's symptoms are severe, the Board finds that a rating greater than 30 percent is not warranted.  

In this regard, without evidence of "pronounced" flatfeet demonstrated by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, the disability simply does not rise to the level of the next higher rating.  See id.  The Board acknowledges that the Veteran meets the criterion for "marked pronation."  Indeed, such marked pronation is the primary reason for the increase to the 30 percent disability rating as the Board finds that this objective evidence meets the criterion for "marked deformity."  However, the additional criteria for a 50 percent disability rating are not met in this case.  

Although the April 2010 VA examiner noted some tenderness of the Veteran's plantar surfaces on both feet, there is no evidence of "extreme" tenderness of the plantar surfaces.  Additionally, there is no evidence of "marked inward displacement."  To the contrary, the April 2010 VA examiner noted that the Veteran had normal Achilles alignment on weight-bearing and non weightbearing, bilaterally.  The examiner also noted that there was no forefoot malalignment.   The examiner also found that there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing in either foot. 

Likewise, VA treatment records do not indicate that the Veteran has extreme tenderness of the plantar surfaces or that there is any marked inward displacement or severe spasm of the tendo Achillis on manipulation.  The Veteran has not indicated that there are any outstanding treatment records that should be obtained prior to adjudicating the claim. 

The Board has considered the Veteran's statements of his symptoms, in determining that higher initial rating should be granted.  The Board observes that the Veteran is competent to identify those symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his endorsements of pain on use, limitation of endurance, and use of inserts and a brace are competent and probative in describing his disability picture.  However, the Veteran has not been shown to have the kind of medical expertise needed to assert that the degree of pain he experiences is "a good indicator of a structural deformity inside both feet" as this is a complex medical determination well beyond the scope of his lay competence. Nonetheless, the Board has considered the degree of pain in determining the appropriate rating for service-connected bilateral flat feet.

Moreover, it is unclear what expectations the Veteran has for endurance if he feels his endurance is limited but also reported at the April 2010 VA examination that he is able to stand for 3 to 8 hours and walk 1 to 3 miles.  The Board does not interpret such limitations to be demonstrative of "pronounced" flat feet. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral pes planus with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology, including marked pronation, pain on use and manipulation, endurance limited to 3 to 8 hours of standing and 1 to 3 miles of walking, as well as use of shoe inserts and brace, are fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of his bilateral pes planus that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that no hospitalization due to the bilateral pes planus has been noted.  Further, the Veteran does not contend that he is unemployable due to his bilateral pes planus alone.  To the extent that he contends that he is unemployed due to his all of his service-connected disabilities, the TDIU claim is addressed in the remand below.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Accordingly, the Board concludes that the Veteran's bilateral flat feet disability warrants a 30 percent disability rating, but no higher, throughout the entire period on appeal.  All evidence was considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d). 

ACDUTRA includes full-time duty in the Armed Forces performed by Reserve service members for training purposes.  38 C.F.R. § 3.6 (c)(1).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101 (24), 106, 1131.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As discussed in the Introduction above, the Veteran seeks service connection for multiple psychiatric disorders in this case.  The claims for PTSD and a personality disorder are adjudicated herein while the remaining psychiatric claims are addressed in the remand below. 

      a.  PTSD

In addition to the regulations discussed above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 147   (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154 (b) (West 2014). The regulation also contains specific provisions related to stressors not at issue here (combat, prisoner of war, and personal assault) and notes that lay evidence may enough to establish the in-service stressors in those situations. 38 C.F.R. § 3.304 (f) (2016). 

In this case, the Veteran contends that he experienced multiple in-service stressors.  One claimed stressor was a serious motor vehicle accident (MVA) during his first period of active service, in 1982, in which the Veteran nearly died and for which he is service-connected for a TBI.  He also reported that he experienced a stressor during a period of INACDTURA in May 1990, when he was instructed to drive a two and a half ton truck to transport fellow service members.  He reported that the truck was parked between two other similar trucks.  He also reported that while the soldiers were loading in to the vehicle, he started the truck and it jerked into reverse, crushing one of the soldiers.  The Veteran reported that he got out of the truck to see the service member pinned between the trucks.  He described the Veteran's tragic injuries and reported that the soldier died two weeks later and the Veteran was not able to speak with the soldier before he died.  The Veteran reported that since then, he had had constant thoughts and dreams about the incident.  See the Veteran's stressor statements dated in October 2009 and March 2010.  The Veteran does not contend that either of these stressors was related to combat or fear of hostile activity.  However, he contends that he feared for his life on at least one occasion when he encountered an enemy combatant who aimed a sawed off shotgun at him while performing guard duty during service in Bosnia.  See e.g. reported stressor during June 2014 VA examination. 

VA treatment records consistently reflect a diagnosis of PTSD (rendered in accordance with applicable diagnostic criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th and 5th editions (DSM-IV and DSM-V, respectively).  

The Veteran was provided VA examinations for the claimed PTSD in January 2011 and June 2014.  The January 2011 VA examiner found that the Veteran had a current disability of PTSD that conformed to the DSM-IV guidelines.  The June 2014 VA examiner also found that the Veteran had a diagnosis of PTSD that conformed to the DSM-V guidelines.  The January 2011 VA examiner indicated that the Veteran's MVA as well as the accidental crushing of the fellow service member both met the stressor criteria for PTSD. The June 2014 VA examiner clarified that although the MVA met the criteria, the Veteran's symptoms were actually related to the accidental crushing of the fellow service member.  However, the June 2014 VA examiner cautioned that there was no verifying documentation of the crushing incident. 

A March 2016 letter from the Veteran's VA domiciliary physician also noted the Veteran's diagnosis of PTSD that conforms to the DSM-V guidelines. 

Also in March 2016, the Veteran submitted a private psychological evaluation authored by Dr. J.S., who reviewed the claims file, conducted a telephone interview with the Veteran, and diagnosed PTSD consistent with the DSM-V guidelines, due to the crushing incident in service.  Dr. J.S. also noted that he had a phone interview with another service member who witnessed the accidental crushing of the fellow service member thus confirming that the in-service stressor actually occurred.  Dr. J.S. also opined that even if the crushing incident was "set aside", it is also at least as likely as not that the 1982 MVA led to the development of PTSD and those symptoms were substantially exacerbated by the re-traumatization which occurred as a result of the 1990 incident.  

The AOJ denied the claim in August 2010 because it was not able to confirm the Veteran's claimed in-service stressor regarding the crushing of the fellow service member.  The AOJ also found that there was insufficient information to send a request to the Joint Services Records Research Center (JSRRC), for confirmation of the same.  See Formal Finding dated in May 2010.  In the August 2010 rating decision VA also noted that the Veteran's PTSD diagnosis was rendered during the period of service which VA determined was dishonorable.  The Board notes however, that although the Veteran had a diagnosis of PTSD during the period deemed dishonorable, the evidence does not indicate, and the Veteran does not contend, that the Veteran's PTSD is related to any incident that was incurred during such period.  

Having reviewed the evidence of record, the Board resolves doubt in favor of the Veteran and finds that service connection for PTSD is warranted. 

The Board finds the VA and private examination reports to be adequate as the examiners reviewed the pertinent facts in the case and offered clear opinions as to the Veteran's PTSD diagnosis and relationship to events in service.   

The Board observes that the evidence is at least in equipoise as to whether the Veteran's in-service MVA in 1982 was sufficient to support his current diagnosis of PTSD.  In this regard, the finding is supported by the January 2011 VA examination report and the March 2016 evaluation from Dr. J.S.  The Board is particularly persuaded by Dr. J.S.'s explanation that the 1982 MVA led to the development of PTSD and the Veteran's symptoms were substantially exacerbated by the re-traumatization in 1990. 

Thus, the Board is able to grant  the claim based upon the first stressor, the occurrence of which is not in dispute, and need not reach the question of whether the Veteran served during a period of ACDUTRA or INACDUTRA when the 1990 truck crushing incident occurred or if during INACDUTRA, whether the incident qualifies as an "injury."  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. § 3.304 (f).

	b.  Personality disorder

The Veteran contends that he has a personality disorder that is related to service. 

The Board notes that congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  However, the Board acknowledges that disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2016); Carpenter v. Brown, 8 Vet. App, 240 (1995).

In this case, any psychiatric disorder that the Veteran contends superimposes the personality disorder is addressed as a separate issue for an acquired psychiatric disorder other than PTSD and personality disorder.  This issue is addressed in the remand below.  As such, the Veteran is not prejudiced by the Board proceeding to adjudicate the claim for a personality disorder, at this time.  

Service connection for a personality disorder is not warranted as a matter of law, and the benefit of the doubt is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).



ORDER

An initial rating of 30 percent, but no higher, for bilateral pes planus is granted, subject to the laws and regulations governing payment of monetary benefits.

Service connection for PTSD is granted. 

Service connection for a personality disorder is denied. 


REMAND

Regarding the remaining issues on appeal, review of the file reveals that further development is necessary.

As noted in the Introduction above, since the Veteran's claims were last considered by the AOJ in the October 2014 statement of the case, additional VA treatment records dated through June 2016, SSA records, and a relevant June 2015 VA examination report were associated with the record.  VA regulations provide that any pertinent evidence associated with the file without waiver of AOJ consideration must be referred to the AOJ for review and preparation of an SSOC. 38 C.F.R. § 20.1304 (2016).  As such, the AOJ is asked to prepare an SSOC with respect to all of the remaining issues on appeal following review of the additional evidence. 

Additionally, with respect to the claim for an acquired psychiatric disorder other than PTSD, the Veteran has not yet been afforded an examination.  To this end, the VA psychiatric examinations conducted in January 2011 and June 2014 were for PTSD and did not discuss the etiology of any other psychiatric disorders.  As discussed above, PTSD is now service-connected.  Further, in an August 2016 statement, the Veteran reported that he has experienced severe depression since discharge from service, which he feels is related to his traumatic experiences in service.  As such, the Veteran should be provided with an examination to determine whether he has additional psychiatric disabilities other than PTSD, and if so, whether the disorders are related to service or caused or aggravated by service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In rendering any opinion as to current diagnosis and a relationship to service, the VA examiner should address any acquired psychiatric disabilities other than PTSD are found to be present at any point during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

The VA psychiatric examiner should also specifically address whether any current alcohol or substance abuse disorder is secondary to a service-connected disability, including PTSD.  The Board acknowledges that under 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, but also notes that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  38 C.F.R. § 3.301 (c)(3) (2016).  Further, the U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir. 2001).  

In reaching any conclusion regarding the etiology of any diagnosed acquired psychiatric disorder, the VA psychiatric examiner must consider lay evidence regarding in-service events, including the phone interview noted by the private Dr. J.S. that confirms that the incident in which the Veteran reports he accidently killed a fellow service member, actually occurred.  

Additionally, if the VA examiner determines that it is at least as likely as not that any acquired psychiatric disorder other than PTSD is due to the claimed incident in which the Veteran accidentally killed a fellow service member in May 1990, the AOJ should request additional personnel records, to include check stubs from Defense Finance and Accounting Service (DFAS), in order to verify whether the Veteran served during a period of ACDUTRA or INACDUTRA at the time of the accident. 

Regarding the claim for a higher initial rating for TBI residuals, as noted above, the AOJ must issue an SSOC to address the relevant records that were added to the record since the October 2014 SOC.  Moreover, the Board finds that the Veteran's claim for a higher initial rating for TBI is intertwined with the rating that will be assigned when service connection for PTSD is implemented by the AOJ.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The Board also finds that the Veteran's claim for service connection for migraine headaches is intertwined with the claim for a higher initial rating for TBI.  In this regard, the April 2010 VA TBI examiner noted that the Veteran's headaches were more likely than not a result of the 1982 MVA that led to the Veteran's TBI but the examiner did not offer any rationale for the opinion.  Subsequently, a July 2011 VA neuropsychiatric treatment provider addressed the question during a clinical treatment visit and found that the Veteran's headaches were not likely related to the MVA in service.  The July 2011 VA neurologist explained that the headaches were not likely related to the 1982 accident as the headaches had begun only 9 years prior to the July 2011 treatment.  As such, clarification is required.  

Further, in October 2007, the Veteran reported that his migraine headaches occur in the area where he had scarring from the TBI. He has reiterated statements regarding scarring associated with the TBI in an October 2015 statement.  The AOJ responded and informed the Veteran that any claim for scarring associated with the TBI was on appeal as a residual of TBI.  See October 2015 letter from AOJ to the Veteran. Given the Veteran's statements, the Board finds that a contemporaneous VA examination is necessary in order to address the current severity of the Veteran's TBI to determine the existence and severity of any claimed residuals such as scarring and headaches as well as to distinguish whether any of the symptoms noted in the treatment records are due to psychiatric disorders or the TBI.   

The Board acknowledges that the June 2015 VA examiner indicated that any scar associated with the in-service head injury had resolved and that the Veteran had no current diagnosis of a scar.  However, on remand, the VA TBI examiner should address whether there might be scar tissue below the scalp or otherwise address whether any old scarring could have caused or aggravated a headache disorder.   

Moreover, with respect to the claim for service connection for migraine headaches, if on remand, the VA examiner finds that the migraine headaches are not directly related to the 1982 MVA that caused the TBI, or a residual of the TBI, a medical opinion should be obtained to determine whether the Veteran's headaches are aggravated by the TBI residuals, or caused or aggravated by the Veteran's now service-connected PTSD.  In this regard, the examiner should consider the Veteran's competent and credible statements that stress appears to be a trigger for his headaches.  See July 2011 VA treatment record.

The AOJ should send the Veteran the appropriate VCAA notice for service connection on a secondary basis with respect to migraine headache claim.  

While on remand, any outstanding treatment records should also be obtained. 

The claim for TDIU is intertwined with all of the claims and actions discussed above.  As such, the TDIU claim should be readjudicated by the AOJ following the completion of the requested development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran the appropriate VCAA notice for service connection on a secondary basis with respect to the migraine headache claim. 

2.  Associate with the claims folder records of the Veteran's VA treatment since June 2016. 

3.  After completion of the development above, afford the Veteran the appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD and personality disorders.  The electronic claims files must be made available to the examiner for review. 

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any identified psychiatric disorder is related to service.  The examiner must consider the Veteran's lay statements that he has experienced depressive symptoms since his traumatic events in service. 

The examiner is asked to offer an opinion even if the specific diagnosis has resolved as the requirement for a current disability is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim.  If any previously rendered diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same. 

The examiner is also asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current diagnosis other than PTSD or personality disorder, was caused or aggravated by PTSD. The examiner should specifically discuss any alcohol or substance abuse disorder and opine as to whether such disorder was caused or aggravated by PTSD. 

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completion of the development above, afford the Veteran the appropriate VA examination to determine the current severity of the his TBI residuals as well as the nature and etiology of the Veteran's claimed migraine headache disorder.  The electronic claims files must be made available to the examiner for review. 

Regarding TBI residuals, all necessary tests and studies (to include any neuropsychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a  , Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a , Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If the disorders are not caused by TBI then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of mild TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly so state.

The examiner should specifically indicate whether the Veteran has current scarring associated with the 1982 MVA.  The examiner should also indicate whether any reported scarring and/or headache disorder is a comorbidity of the TBI.  If the Veteran's claimed headache disorder is not found to be a comorbidity of the TBI, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any headache disorder is directly related to service. 

If the examiner finds that it is less likely than not that the migraine disorder is directly related to service or a TBI comorbidity, offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the headache disorder is aggravated by the Veteran's TBI, including any scarring associated with the same. 

If the examiner finds that it is less likely than not that the migraine disorder is directly related to service or a TBI comorbidity, or aggravated by the TBI, offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the headache disorder is caused or aggravated by the Veteran's PTSD.  Consider the Veteran's statements that stress is a trigger for his headaches.

The examiner should discuss the functional effects of the Veteran's TBI and any comorbidities on activities of daily living, including work.  If the examiner finds that the Veteran's claimed headache disorder is related to service or service-connected disability, the examiner is also asked to address the functional effects of the headache disorder. 

If the examiner cannot provide an opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

6.  Thereafter, perform any additional development required as a result of the actions listed in this remand - to include obtaining DFAS records if necessary.  Then, readjudicate the claims, including the claim for TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


